Citation Nr: 0921215	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  08-37 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an earlier effective date for a service 
connected heart disability.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March to September 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A July 1991 RO decision denied entitlement to service 
connection for a heart disability; the Veteran did not 
appeal.  The Veteran did not attempt to reopen his claim 
until July 2007.  

2.  The RO granted entitlement to service connection for a 
heart disability effective July 26, 2007, the date the 
Veteran filed an application to reopen his prior claim for a 
heart disability.


CONCLUSIONS OF LAW

1.  The July 1991 RO decision that denied entitlement to 
service connection for a heart disability is final.  38 
U.S.C.A.  § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  The criteria for entitlement to an earlier effective date 
for service connection for a heart disability have not been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The effective date of a grant of service connection is 
governed by 38 U.S.C.A.  § 5110 as implemented by 38 C.F.R. § 
3.400.  38 U.S.C.A. § 5110(a) states, "unless specifically 
provided otherwise in this chapter, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore."  
38 U.S.C.A. § 5110(b)(1) states that "the effective date of 
an award of disability compensation to a veteran shall be the 
day following the date of the veteran's discharge or release 
if application therefore is received within one year from 
such date of discharge or release."

The regulation implementing 38 U.S.C.A. § 5110 provides that 
the effective date of an evaluation and award of compensation 
based on direct service connection shall be the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year of separation from 
active service; otherwise it shall be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(i)(2) (2008).  Where new and material 
evidence has been submitted to reopen a prior claim for 
service connection, the effective date will be either the 
date of receipt of the claim to reopen or the date 
entitlement arose, whichever is later.  Id. at § 3.400(q).  
If there is a prior final VA denial of the benefit sought, 
the effective date cannot be earlier than a subsequent claim 
to reopen.  See Leonard v. Principi, 17 Vet. App. 447 (2004); 
Sears v. Principi, 16 Vet. App. 244 (2002), aff'd 349 F.3d 
1326 (Fed. Cir. 2003).  

The Veteran's original claim for entitlement to service 
connection for a heart disability was denied in a July 1991 
RO decision.  The Veteran did not appeal and that claim 
became final.  There is no evidence that the Veteran 
attempted to reopen this claim prior to July 2007, when the 
Veteran filed an application to reopen his prior claim for 
entitlement to service connection for a heart disability.  
The Veteran was granted service connection for valvular heart 
disease in an April 2008 rating decision, effective July 26, 
2007, the date the Veteran filed his claim to reopen.  

The Veteran claims he was informed that his 1991 claim was 
denied because some of his service treatment records were 
destroyed in a fire and were unavailable and that for this 
reason he did not appeal his claim or attempt to reopen it 
for many years.  The Veteran also claimed that these 
supposedly missing records were later found and argues that 
he should be granted an earlier effective date on equitable 
grounds because his service treatment records were misplaced.  
However, the Board can find no evidence that any relevant 
medical records, including any service treatment records, 
were lost or unavailable at the time the July 1991 rating 
decision was decided.  

A copy of this decision is of record and it appears that the 
Veteran's prior claim for entitlement to service connection 
for a heart disability was denied because the Veteran was 
unable to establish a nexus between his current heart 
disability and his military service.  

As discussed earlier, the effective date of a final claim, 
reopened based on submission of new and material evidence, 
where that evidence is other than service department records, 
will be the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R.  § 3.400(q),(r).  As the date the Veteran 
filed his reopened claim for service connection is later than 
the date entitlement to service connection arose, that later 
date is the proper effective date.  

Based on all the above evidence, entitlement to an effective 
date earlier than July 26, 2007 for the Veteran's service 
connected heart disability is not warranted.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit-of- the- doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2008).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Here, all notice requirements were satisfied by a letter sent 
to the Veteran in August 2007, prior to the initial rating 
decision.  This notice informed the Veteran of what evidence 
was required to reopen his prior claim and to substantiate 
his service connection claim, as well as VA and the Veteran's 
respective duties for obtaining evidence.  The Veteran was 
also informed of how VA assigns disability ratings and 
effective dates.  Pursuant to VAOPGCPREC 8-2003 (Dec. 22, 
2003), no additional notice was required when the Veteran 
filed a notice of disagreement with the effective date 
assigned for the initial grant of service connection for a 
heart disability.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  It appears that all evidence necessary 
for a fair adjudication of the claim is of record.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Based on the above, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


